Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-5) in the reply filed on 03 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 August 2022.

Claim Status
Applicant’s submission of a sequence filed on 19 May 2022, specification amendments filed on 19 May 2022, and claim amendments filed on 03 August 2022 are acknowledged. 
Claims 1-12 are pending. 
Claims 6 is amended. 
Claims 6-12 are withdrawn. 
Claims 1-5 are under consideration.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 April 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action.

Drawings
The drawings were received on 21 December 2020.  These drawings are accepted.

Specification
The abstract of the disclosure is objected to because the disclosed range is in the wrong order, going from a greater value to a lesser value (i.e. comprises about 0.06 to about 0.008% of ADF-4 recombinant silk protein…). 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
Claims 1-4 contain an undefined abbreviation (i.e. ADF-4). Applicant may wish to consider whether “dragline spider silk (ADF-4) recombinant protein” is reflective of the invention. Support for such an amendment is found at paragraph [19] of the specification.
Claim 1 is also objected to because the disclosed range is in the wrong order, going from a greater value to a lesser value (i.e. comprises about 0.06 to about 0.008% of ADF-4 recombinant silk protein…). 
Claims 1-5 are also objected to due to grammatical errors, reciting “cosmetic acceptable vehicles”. The claim is drawn to a cosmetic composition so “vehicles” is not conjugated correctly.  “Cosmetic acceptable” is not conjugated correctly because cosmetic acceptable should be adjectives.
Applicant may wish to consider whether an amendment to recite “a cosmetically acceptable vehicle” would obviate the objection.
Claim 3 recites the limitation "in the form of a gel" in line 2.  
Applicant may wish to consider whether an amendment to recite “dispersed in water as a gel” is reflective of their invention.
Claim 4 recites the limitation "dispersed in water in the form of a gel…" in line 2, “in the form of hydrogel...” in line 3, and “the form of protein aggregates forming a gel…” in the last line.
Applicant may wish to consider whether recitations of “dispersed in water in gel form…”, “in hydrogel form” and “as protein aggregates which form a gel” is reflective of the invention
Claim 5 is objected to because it is a long list where the options are separated by commas. In the last two lines, there are 3 choices of compositions (i.e. leave-on, leave-in, and rinse-off). As the claim is structured now, one can select just a “leave-on”. There is no noun for this adjective. 
Applicant may wish to consider whether separating unrelated items on the list with semicolons and using commas to keep the related items together would obviate the objection.  For example “…is a shampoo; conditioner; mask; or a leave-on, leave-in or rinse-off composition”. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Scheibel (US 2009/0123967; X-reference-previously cited; IDS filed 04/23/2021).
With regard to claims 1-5, Scheibel teaches spider silk proteins, including ADF-4, which are recombinant proteins ([0042] & [0080]). Scheibel in Modules C, K, & Cc Seq ID No: 3, 4 & 10 teaches the Gly-Pro-Gly-Gly-Xaa motif of Seq ID No. 1.1 of the instant specification (i.e. GPGGY; GPGGA; and GPGGP; Scheibel-[0019]). Scheibel teaches 0.4 mg/ml spider silk protein in a buffer (i.e. cosmetic vehicle; 0.04% ADF-4/spider silk protein; [0114]-[0115]). More broadly, to assess the aggregation of the spider silk protein from an admixture of protein aggregate/precipitate and soluble protein, protein concentrations of 0.2 mg/ml and 0.174 mg/ml were used (i.e. 0.0174 % ADF-4/spider silk protein and 0.02% ADF-4/spider silk protein; [0113]- [0114]). Scheibel in claims 21, 38, & 42 teaches a hydrogel and gel comprising ADF-4/spider silk protein of Seq ID No. 10 (ADF-4/spider silk protein “is dispersed in water in the form of a gel comprising (a) a water soluble fraction that contains the recombinant protein in the form of hydrogel and (b) a water dispersed fraction that contains the protein in the form of protein aggregates forming a gel). Scheibel teaches a seventh aspect of their invention in which a cosmetical composition is provided including hair care products ([0092] & [0095]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619   

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619